JONES, Chief Judge.
This is an action upon a “verbal contract” assume the word “verbal” as used ln these Pleadlnffs means “oral”)
Defendant has filed a motion for a more definite statement, under Rule 12(e), Federal Rules of Civil Procedure, 28 U.S. C.A., setting forth the names of the person *183or persons with whom plaintiff entered into the alleged oral contract and the time and place of such agreement.
Plaintiff has filed no brief in opposition to the motion.
The motion is well taken and should be sustained. An oral contract, by its very nature, requires specific identification in pleading as to time, place and parties or agents. In an action on a written contract these facts would be readily ascertainable by reference to an attached copy and, where there is no copy, they should appear in the complaint.
Enter order accordingly.